         Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 2 of 21




between and among their respective counsel, having stipulated and agreed to the terms set forth

herein, and good cause having been shown;

        WHEREAS, the Parties, through counsel, agree to the following terms; and

        WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this litigation;

        IT IS HEREBY ORDERED that the Parties to this litigation, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation

with any of the foregoing, and all other persons with actual notice of this Order will adhere to the

following terms, upon pain of contempt:

                1.     This Stipulation is being entered into to facilitate the production,

exchange, and discovery of documents and information that the Parties, and as appropriate, non-

parties, agree merit confidential treatment (hereinafter the "Discovery Material"). It is the intent

of the Parties that information will not be designated as confidential for tactical reasons and that

nothing be so designated without a good faith belief that it has been maintained in a confidential,

non-public manner, and there is good cause why it should not be part of the public record of this

case. Nothing in this Stipulated Confidentiality Agreement and Protective Order shall be

interpreted or construed as restricting a Party's right to seek penalties or sanctions for any bad

faith designation of information as confidential.

                2.      Nothing in this Stipulated Confidentiality Agreement and Protective Order

shall be interpreted or construed as changing any burden of proof or persuasion with respect to

any confidentiality designation or burden with respect to any sealing request.

                3.      With respect to the Discovery Material, any Party or, as appropriate, non-

party, may designate Discovery Material provided in connection with this litigation as


                                                    2
         Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 3 of 21




"Confidential" or "Confidential-ATTORNEYS' EYES ONLY," either by notation on each

page of the document so designated, statement on the record of the deposition, or written advice

to the respective undersigned counsel for the Parties hereto, or by other appropriate means.

               4.      As used herein:

                       (a).    "Confidential Information" shall mean all Discovery Material, and

all information contained therein, and other information designated as confidential in good faith,

if such Discovery Material contains non-public proprietary business information, non-public

personally identifiable information, or any other category of information given "Confidential"

status by this Court after the date of this Order.

                        (b).   "Confidential - ATTORNEYS' EYES ONLY Information" shall

mean all Discovery Material, and all information contained therein, and other information

designated as Confidential - ATTORNEYS' EYES ONLY, if such material qualifies as

Confidential Information and contains or refers to trade secret(s) or is otherwise commercially

sensitive, the disclosure of which to another party would create risk of competitive or other

injury, and cannot be protected by less restrictive means.

                        (c).    "Producing Party" shall mean the Parties to this litigation and any

non-parties producing "Confidential Information" or "Confidential - ATTORNEYS' EYES

ONLY Information" in connection with depositions, document production, subpoenas or

otherwise, or the Party or non-party asserting the confidentiality privilege, as the case may be.

                        (d).    "Receiving Party" shall mean the Parties to this litigation and/or

any non-party receiving "Confidential Information" or "Confidential - ATTORNEYS' EYES

ONLY Information" in connection with depositions, document production, subpoenas or

otherwise.


                                                     3
          Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 4 of 21




               5.      With respect to Discovery Material that a Party or person has designated

as Confidential or Confidential- ATTORNEYS' EYES ONLY pursuant to this Order, no Party

or person subject to this Order may disclose such protected Discovery Material to anyone except

as expressly permitted hereunder.

               6.      The Receiving Party may, at any time, notify the Producing Party that the

Receiving Party does not concur in the designation of a document or other material as

Confidential or Confidential-ATTORNEYS' EYES ONLY, provided that the Receiving Party

must identify with specificity the document or other material that is the subject of the challenge

and the particularized basis for such challenge as to each such document or other material. If the

Producing Party does not agree to declassify such document or material within fourteen (14)

business days of the written request, the Receiving Party may move before the Court for an order

declassifying those documents or materials. Ifno such motion is filed, such documents or

materials shall continue to be treated as Confidential Information or Confidential -

ATTORNEYS' EYES ONLY Information. If such motion is filed, the documents or other

materials shall be deemed Confidential Information or Confidential - ATTORNEYS' EYES

ONLY Information unless and until the Court rules otherwise. Notwithstanding anything herein

to the contrary, the Producing Party bears the burden of establishing the propriety of its

designation of documents or information as Confidential Information or Confidential -

ATTORNEYS' EYES ONLY Information.

               7.      If at any time before the termination of this litigation a Producing Party

realizes that it should have designated as Confidential or Confidential - ATTORNEYS' EYES

ONLY some portion(s) of Discovery Material that it previously produced without such

designation, the Producing Party may so designate such material by notifying all Parties in


                                                 4
         Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 5 of 21




writing. Thereafter, all persons subject to this Order will treat such designated portion(s) of the

Discovery Material as Confidential or Confidential - ATTORNEYS' EYES ONLY, as

appropriate. In addition, the Producing Party shall provide each other Party with replacement

versions of such Discovery Material that bears the Confidential or Confidential - ATTORNEYS'

EYES ONLY designation within five (5) business days of providing such notice.

                8.     Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.

                9.     Except with the prior written consent of the Producing Party or by Order

of the Court, Confidential Information shall not be furnished, shown or disclosed to any person

or entity except to:

                       (a).    the Parties, including directors, officers, and employees of the

Parties, who have been advised of their obligations hereunder;

                       (b).    counsel (including without limitation in-house counsel) for the

Parties to this litigation and their associated attorneys, paralegals, and other professional and

non-professional personnel (including support staff and outside copying services) who are

directly assisting such counsel in the preparation of this litigation for trial or other proceeding

herein, are under the supervision or control of such counsel, and who have been advised by such

counsel of their obligations hereunder;

                       (c).    persons not employed by or otherwise affiliated with any of the

Parties who are retained by or on behalf of any of the attorneys of record in this litigation solely

to assist them in the preparation of this case for trial (including, but not limited to, independent


                                                   5
          Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 6 of 21




accountants, statisticians, economists, consultants, expert witnesses and other experts); provided

however, that such persons shall not be a competitor or an employee, contractor, or consultant of

a competitor of the other Party, and any Confidential Information is furnished, shown or

disclosed in accordance with paragraph 12 hereof; and provided, further, however, that in no

event shall Confidential Information be shared with any attorney (including without limitation

any attorney who is serving as a putative consulting expert) who is neither in-house counsel nor

outside counsel of record for such Party in this litigation. A "competitor" is a person or entity

(other than the Parties or their affiliates) endeavoring to engage in the same or similar lines of

business, provide the same or similar services, sell the same or similar products, and/or operate

in the same markets, as well as persons or entities who are actually engaged in any such

activities;

                       (d).    the Court and court personnel;

                       (e).    an officer before whom a deposition is taken, including

stenographic reporters and any necessary secretarial, clerical or other personnel of such officer;

                       (f).    trial and deposition witnesses and their counsel;

                       (g).    any person indicated on the face of a document or accompanying

cover letter, email, or other communication to be the author, addressee, or an ac~al recipient of

the document, or, in the case of meeting minutes and presentations, an attendee of the meeting;

and

                       (h).    any other person agreed to by the Producing Party.

                I0.    The provisions of this Stipulation, including all usage, dissemination, and

disclosure limitations, shall be applicable to Confidential-ATTORNEYS' EYES ONLY

Information in the same manner as Confidential Information, except notwithstanding any other


                                                  6
           Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 7 of 21




provision of this Stipulation, no disclosure of Confidential-ATTORNEYS' EYES ONLY

Information may be made to any Party. For purposes of this paragraph, a Party's in-house

counsel and the paralegals and support personnel working for such in-house counsel do not

constitute a Party. Disclosure to a Party's in-house counsel shall be limited to those counsel

providing legal advice in connection with this matter and any related matters that may arise in

the future, and Confidential - ATTORNEYS' EYES ONLY Information disclosed to in-house

counsel and not previously known to in-house counsel may not be used for any business or other

purpose unrelated to the prosecution or defense of this litigation. Confidential - ATTORNEYS'

EYES ONLY Information may not be disclosed to any other officers, directors, employees, or

agents of a Party, including other in-house counsel not connected to this matter. Nothing in this

paragraph shall preclude counsel from giving advice to his or her client in this litigation that

includes a general evaluation of Confidential - ATTORNEYS' EYES ONLY Information,

provided that counsel shall not disclose the contents of any Confidential - ATTORNEYS' EYES

ONLY Information contrary to the terms of this Stipulation.

               11.     Confidential Information and Confidential - ATTORNEYS' EYES

ONLY Information shall be utilized only for purposes of this litigation and for no other purposes.

This Stipulation has no effect upon, and shall not apply to a Producing Party's use of its own

Confidential Information or Confidential - ATTORNEYS' EYES ONLY Information for any

purpose.

                12.    Before any disclosure of Confidential Information or Confidential -

ATTORNEYS' EYES ONLY Information is made to an expert witness or consultant, counsel

for the Receiving Party making such disclosure shall provide to the expert witness or consultant

a copy of this Stipulation and obtain the expert's or consultant's written agreement, in the form


                                                  7
         Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 8 of 21




of Exhibit A attached hereto, to comply with and be bound by its terms. Counsel for the

Receiving Party obtaining the certificate shall supply a copy to counsel for the other Parties at

the time designated for expert disclosure, except that any certificate signed by an expert or

consultant who is not expected to be called as a witness at trial is not required to be supplied.

               13.     All Party depositions shall presumptively be treated as Confidential

Information and subject to this Stipulation during the deposition and for a period of seven (7)

business days after a final transcript of said deposition is received by counsel for each of the

Parties. At or before the end of such seven (7) business day period, the deposition shall be

treated in accordance with its designation.

               14.     Should the need arise for any Party or, as appropriate, non-party, to

disclose Confidential - ATTORNEYS' EYES ONLY Information during any hearing or trial

before the Court, including through argument or the presentation of evidence, such Party or, as

appropriate, non-party may do so only after advising the Producing Party of its intention to do so

and taking such steps as the Court, upon request of the Producing Party, shall deem necessary to

preserve the confidentiality of such Confidential - ATTORNEYS' EYES ONLY Information.

                15.    This Stipulation shall not preclude counsel for any Party from using

during any deposition in this litigation any Discovery Material which has been designated as

"Confidential Information" or as "Confidential-ATTORNEYS' EYES ONLY Information"

under the terms hereof. Any deposition witness who is given access to Confidential or

Confidential - ATTORNEYS' EYES ONLY Information shall, prior thereto, be provided with a

copy of this Stipulation and shall execute a written agreement, in the form of Exhibit A attached

hereto, to comply with and be bound by its terms. Counsel for the Party obtaining the certificate

shall supply a copy to counsel for the other Parties and, as appropriate, a non-party that is a


                                                  8
         Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 9 of 21




Producing Party. In the event that, upon being presented with a copy of the Stipulation, a

witness refuses to execute the agreement to be bound by this Stipulation, the Court shall, upon

application, enter an order directing the witness's compliance with the Stipulation.

               16.     A Party may designate as Confidential or Confidential - ATTORNEYS'

EYES ONLY Information subject to this Stipulation any document, information, or deposition

testimony produced or given by any non-party to this case, or any portion thereof. In the case of

documents produced by a non-party, designation shall be made by notifying all counsel in

writing of those documents which are to be stamped and treated as such at any time up to fifteen

(15) business days after actual receipt of copies of those documents by counsel for the Party

asserting the confidentiality privilege. In the case of deposition testimony, designation shall be

made by notifying all counsel on the record at the deposition or in writing of those portions

which are to be stamped or otherwise treated as such at any time up to fifteen (15) business days

after the final transcript is received by counsel for the Party (or, as appropriate, non-party)

asserting the confidentiality. Prior to the expiration of such fifteen (15) business day period for

documents or fifteen (15) business day period for testimony (or until a designation is made by

counsel, if such a designation is made in a shorter period of time), all such documents and

testimony shall be treated as Confidential - ATTORNEYS' EYES ONLY Information.

                17.    A Party or, as appropriate, non-party, who seeks to file with the Court

(i) any deposition transcripts, exhibits, answers to interrogatories, or other documents which

have previously been designated as comprising or containing Confidential Information or

Confidential - ATTORNEYS' EYES ONLY Information, or (ii) any pleading, brief or

memorandum which reproduces, paraphrases, or discloses Confidential Information or

Confidential - ATTORNEYS' EYES ONLY Information shall file the document, pleading,


                                                   9
           Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 10 of 21




brief, or memorandum on the ECF system in redacted form until the Court renders a decision on

any motion to seal (the "Redacted Filing"). If the Producing Party fails to move to seal within

seven (7) business days of the Redacted Filing, the Party (or, as appropriate, non-party) making

the filing shall take steps to replace the Redacted Filing with its corresponding unredacted

vers10n.

                18.    In the event that the Party's (or, as appropriate, non-party's) filing

includes Confidential Information or Confidential - ATTORNEYS' EYES ONLY Information

produced by a Producing Party that is a non-party, the filing Party shall so notify that Producing

Party within twenty-four (24) hours after the Redacted Filing by providing the Producing Party

with a copy of the Redacted Filing as well as a version of the filing with the relevant Producing

Party's Confidential Information or Confidential - ATTORNEYS' EYES ONLY Information

unredacted.

                19.    If the Producing Party makes a timely motion to seal, and the motion is

granted, the filing Party (or, as appropriate, non-party) shall ensure that all documents (or, if

directed by the Court, portions of documents) that are the subject of the order to seal are filed in

accordance with the procedures that govern the filing of sealed documents on the ECF system. If

the Producing Party's timely motion to seal is denied, then the Party (or, as appropriate, non-

party) making the filing shall take steps to replace the Redacted Filing with its corresponding

unredacted version. Any Party filing a Redacted Filing in accordance with the procedure set

forth in this paragraph shall, contemporaneously with or prior to making the Redacted Filing,

provide counsel for the other Parties and the Court with a complete and unredacted version of the

filing.




                                                  10
         Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page                   1i of 21



               20.     This Order authorizing the filing of certain materials under seal is

provisional in that it may be vacated or modified, in whole or in part, at any time for good cause

shown upon the motion of any party (or any other person with a recognized interest as to such

matters), or by the Court upon its own motion.

               21.     All pleadings, briefs, or memoranda which reproduce, paraphrase, or

disclose any materials which have previously been designated by a Party as comprising or

containing Confidential Information or Confidential - ATTORNEYS' EYES ONLY Information

shall identify such documents by the production number ascribed to them at the time of

production.

               22.    Any person receiving Confidential Information or Confidential -

ATTORNEYS' EYES ONLY Information shall not reveal or discuss such information to or with

any person not entitled to receive such information under the terms hereof and shall use

reasonable measures to store and maintain the Confidential Information or Confidential -

ATTORNEYS' EYES ONLY Information so as to prevent unauthorized disclosure.

               23.     Any docmnent or information that may contain Confidential Information

or Confidential-ATTORNEYS' EYES ONLY Information that has been produced without

designation as "Confidential" or "Confidential - ATTORNEYS' EYES ONLY" as provided in

this Stipulation, may be so designated by the Party asserting the confidentiality privilege by

written notice to the undersigned counsel for the Receiving Party identifying the document or

information as "Confidential" or "Confidential - ATTORNEYS' EYES ONLY" within a

reasonable time following the discovery that the document or information has been produced

without such designation. Upon receiving such supplemental notice, the Parties shall thereafter

treat the. materials so designated as Confidential Information or Confidential - ATTORNEYS'


                                                 11
        Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 12 of 21




EYES ONLY Information, and such materials shall be fully subject to this Stipulation from the

date of such supplemental notice forward. The Party receiving such notice shall make a

reasonable, good faith effort to ensure that any analyses, memoranda, notes, or other such

materials generated based upon such newly designated information are immediately treated as

containing Confidential Information or Confidential -ATTORNEYS' EYES ONLY

Information. In addition, upon receiving such supplemental written notice, any Receiving Party

that disclosed the materials before its designation as Confidential Information or Confidential -

ATTORNEYS' EYES ONLY Information shall exercise its reasonable best efforts (i) to ensure

the return or destruction of such material by any person not authorized to receive the

Confidential Information or Confidential - ATTORNEYS' EYES ONLY Information under the

terms of this Stipulation, (ii) to ensure that any documents or other work product derived from

such materials are treated as if they had been designated as Confidentif!l Information or

Confidential - ATTORNEYS' EYES ONLY Information when originally produced, (iii) to

ensure that such materials are not further disclosed except in accordance with the terms of this

Stipulation, and (iv) to ensure that any such materials, and any information derived therefrom,

are used solely for the purposes described in this Stipulation.

               24.     Extracts and summaries of Confidential Information or Confidential -

ATTORNEYS' EYES ONLY Information shall also be treated as Confidential or Confidential-

ATTORNEYS' EYES ONLY in accordance with the provisions of this Stipulation.

               25.     The production or disclosure of Confidential Information or Confidential -

ATTORNEYS' EYES ONLY Information shall in no way constitute a waiver of each Producing

Party's right to object to the production or disclosure of other information in this litigation or in

any other litigation. Nothing in this Stipulation shall operate as an admission by any Party or


                                                  12
        Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 13 of 21




non-party that any particular document or information is, or is not, confidential. Failure to

challenge a Confidential Information or Confidential - ATTORNEYS' EYES ONLY

Information designation shall not preclude a subsequent challenge thereto.

               26.      If, during the course of discovery in this matter, a Producing Party

discloses privileged or work product information ("Disclosed Information"), such disclosure

shall not constitute or be deemed a waiver or forfeiture of any claim of attorney-client privilege,

work product doctrine, and/or any other applicable privilege or immunity that the Producing

Party would otherwise be entitled to assert with respect to the Disclosed Information and its

subject matter. Consistent with Federal Rule of Evidence 502(d), a disclosure of a privileged or

protected item does not constitute a waiver for purposes of this litigation or any other Federal or

State proceeding. This Order does not affect or constitute a waiver of any Party's right to

withhold or redact information protected from disclosure by the attorney-client privilege, work

product doctrine, or other applicable privilege, protection, law, or regulation.

               27.      A Producing Party may claw back Discovery Material that it produced in

the following manner:

               (a).     In order to claw back Discovery Material protected from disclosure under

               the attorney-client privilege, work product doctrine, and/or any other applicable

               privilege or immunity that was produced, the Producing Party must provide notice

               in writing to the Receiving Party specifying the production number of the

               documents or a detailed reference to the testimony it wishes to claw back and the

               basis of the claim of attorney-client privilege, work product doctrine, and/or any

               other applicable privilege or immunity relied upon in support of its request.




                                                  13
         Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 14 of 21




               (b).    Upon receiving such notice from a Producing Party, the Receiving Party

               shall promptly undertake reasonable efforts to return to the Producing Party or

               destroy all copies or summaries of such Discovery Material, shall provide notice

               in writing that the Receiving Party has undertaken reasonable efforts to return or

               destroy such Discovery Material, and shall not use such Discovery Material for

               any purpose until further order of the Court. Such return or destruction and

               certification must occur within ten (10) business days of receipt of the request.

               The return of any Discovery Material to the Producing Party shall not in any way

               preclude the Receiving Party from moving the Court for a ruling that the

               Discovery Material are not privileged; however, the Receiving Party may not

               assert as a basis for the relief it seeks the fact or circumstance that such privileged

               Discovery Material have already been produced. Allegedly privileged documents

               shall remain protected against disclosure and use during the pendency of any

               dispute over their status.

               28.     If, during a deposition, a Producing Party claims that a document being

used in the deposition is subject to attorney-client privilege, work product doctrine, and/or any

other applicable privilege or immunity, it may at its sole election (i) allow the document to be

used in that deposition without waiver of its claim of privilege or work product protection, or

(ii) instruct the witness not to answer questions concerning the document pending a prompt

resolution of any disagreement concerning the document's privileged or work product protected

status. If the Party allows the examination concerning the document to proceed on a non-waiver

basis, the Parties shall sequester all copies of the purportedly privileged or work product

protected document. Immediately following the deposition, the Parties will commence the


                                                  14
         Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 15 of 21




procedure outlined in the preceding subparagraphs to address the claim of privilege or other

protection, including the notice requirement set forth above. Until the dispute is resolved, the

Parties and any other persons who have access to the transcript of such deposition shall treat that

transcript as Confidential - ATTORNEYS' EYES ONLY Information. If any Party instructs the

witness not to answer questions concerning the document, the Parties will then cooperate in

promptly submitting the issue of the document's status to the Court. If the document is

ultimately determined not to be privileged or subject to other protection, the Party or entity

asserting the claim of privilege will be responsible for ensuring that the deposing Party is given

an opportunity to depose the witness about the document, which shall be at the earliest

practicable time for the Parties, the witness, and their counsel.

               29.     This Stipulation is entered into without prejudice to the right of any Party

or non-party to seek relief from, or modification of, this Stipulation or any provisions thereof by

properly noticed motion to the Court or to challenge any designation of confidentiality as

inappropriate under the Federal Rules of Civil Procedure or other applicable law.

                30.    This Stipulation shall continue to be binding after the conclusion of this

litigation, except that (a) there shall be no restriction on documents that are used as exhibits in

Court (unless such exhibits were filed under seal or are subject to a further Court order); and

(b) a Receiving Party may seek the written permission of the Producing Party or further order of

the Court with respect to dissolution or modification of the Stipulation.

                31.    Nothing herein shall be deemed to waive any privilege recognized by law,

or shall be deemed an admission as to the admissibility in evidence of any facts or documents

revealed in the course of disclosure.




                                                  15
         Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 16 of 21




                32.     Within sixty (60) days after the final termination of this litigation by

settlement or exhaustion of all appeals, all Confidential Information or Confidential -

ATTORNEYS' EYES ONLY Information produced or designated and all reproductions thereof

shall be returned to the Producing Party or, at the Receiving Party's option, shall be destroyed.

In the event that any Receiving Party chooses to destroy physical objects and documents, such

Party shall certify in writing within sixty (60) days of the final termination of this litigation that it

has undertaken a good faith reasonable effort to destroy such physical objects and documents,

and that such physical objects and documents have been destroyed to the best of its knowledge.

For purposes of this paragraph, good faith reasonable efforts to return or destroy material need

not include destroying materials residing on back-up tapes or other disaster recovery systems, so

long as the person who has received such materials maintains their confidentiality.

Notwithstanding anything to the contrary, counsel ofrecord for the Parties may retain copies of

documents constituting work product, a copy of pleadings, motion papers, discovery responses,

deposition transcripts and deposition and trial exhibits. This Stipulation shall not be interpreted

in a manner that would violate any applicable rules of professional conduct.

                33.     If a Receiving Party is called upon to produce Confidential Information or

Confidential - ATTORNEYS' EYES ONLY Information in order to comply with a court order,

subpoena, or other direction by a court, administrative agency, or legislative body, the Receiving

Party from which the Confidential Information or Confidential - ATTORNEYS' EYES ONLY

Information is sought shall (a) give written notice by overnight mail and either email or facsimile

to the counsel for the Producing Party within five (5) business days ofreceipt of such order,

subpoena, or direction, and (b) give the Producing Party no less than five (5) business days to

object to the production of such Confidential Information or Confidential-ATTORNEYS'


                                                    16
        Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 17 of 21




EYES ONLY Information, if the Producing Party so d~sires. Notwithstanding the foregoing,

nothing in this paragraph shall be construed as requiring any Party to this Stipulation to subject

itself to any penalties for noncompliance with any court order, subpoena, or other direction by a

court, administrative agency, or legislative body.

               34.     This Stipulation may be changed by further order of this Court, and is

without prejudice to the rights of a Party to move for relief from any of its provisions, or to seek

or agree to different or additional protection for any particular material or information.

               35.     The Parties agree to be bound by the terms of this Stipulation pending the

entry by the Court of this Stipulation, and. any violation of its terms shall be subject to the same

sanctions and penalties as if this Stipulation had been entered by the Court.

               36.     This Stipulation may be signed in counterparts, which, when fully

executed, shall constitute a single original, and electronic signatures shall be deemed original

signatures.

               37.     This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.




                                                  17
      Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 18 of 21




      SO STIPULATED AND AGREED.




            run··                                             nM.Bierman
           old(Pro.Hac Vice)                             sbiennan@sidley.com
     cy M. Bordo (Pro Hae Vice)                          Melanie Berdecia
David M. Perry (Pro Hae Vice)                            mberdecia@sidley.com
BLANK ROME LLP                                           SIDLEY AUSTIN LLP
1271 Avenue of the Americas                              787 Seventh Avenue
New York, NY 10020                                       New York, NY 10019
Telephone: (212) 885-5000                                Telephone: (212) 839-5300
                                                         Facsimile: (212) 839-5599
Evan S, Cohen (Pro Hae Vice)
Maryann R. Marzano (Pro Hae Vice)                        Rollin A. Ransom
COHEN MUSIC LAW                                          rransom@sidley.com
1180 South Beverly Drive, Suite 510                      Lisa M. Gilford
Los Angeles, CA 90035-1157                               lgilford@sidley.com
Telephone: (310) 556-9800                                Adriane Peralta (Pro Hae Vice)
                                                         adriane. peralta@sidley.com
Attorneys for Plaintiffs                                 Lauren M. De Lilly (Pro Hae Vice)
                                                         ldelilly@sidley.com
                                                         SIDLEY AUSTIN LLP
                                                         555 West 5th Street, Suite 4000
                                                         Los Angeles, CA 90013
                                                         Telephone: (213) 896-6000
                                                         Facsimile: (213) 896-6600

                                                         Richard S. Mandel
                                                         rsm@cll.com
                                                         Thomas Kjellberg
                                                         txk@cll.com
                                                         COWAN, LIEBOWITZ & LATMAN, P.C.
                                                         114 West 47th Street
                                                         New York, NY 10036-1525
                                                         Telephone: (212) 790-9200
                                                         Facsimile: (212) 575-0671

                                                         Attorneys/or Defendant UMG Recordings,
                                      ..,...   ,,        Inc .

Dated: Januar'f lJ2., 2020                               Dated: January   :J_, 20120

                                                    18
     Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 19 of 21



SO ORDERED.

Dated:
New York, New York
                                     HONORABLE LEWIS A. KAPLAN
                                     United States District Court Judge




                                    19
r•   '"'             Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 20 of 21




                                                                                                     Exhibit A
                                                                                   To Stipulated Confidentiality
                                                                                 Agreement and Protective Order
           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK
           -----------------------------------------------------------X
           JOHN WAITE, an individual; JOE ELY, an
           individual; KASIM SUL TON, an individual;                           No. l:19-cv-0109l(LAK)
           SUSAN STRAW HARRIS p/k/a SYD STRAW, :
           an individual; LEONARD GRAVES PHILLIPS ' ·.
           an individual, STAN SOBOL a/k/a STAN LEE,                                                       \
           an individual, and ISRAEL CABALLERO, an
           individual; and on behalf of all others similarly
           situated,                                                       NON-DISCLOSURE AGREEMENT

                                              Plaintiffs,

                                     V.

           UMG RECORDINGS, INC., a Delaware
           corporation doing business as Universal Music
           Group, and DOES 1 through 10,

                                              Defendants.
           ___________________________________________________________ x

                   I, _ _ _ _ _ _ _ _ _ _ _ _ _ _, acknowledge that I have read and understand

           the Stipulated Confidentiality Agreement and Protective Order (the "Protective Order") in this

           litigation governing the non-disclosure of those portions of Discovery Material that has been

           designated as "Confidential" or "Confidential-ATTORNEYS' EYES ONLY." I agree that I

           will not disclose such "Confidential" or "Confidential-ATTORNEYS' EYES ONLY"

           Discovery Material to anyone other than for purposes of this litigation and in accordance with

           the requirements of this Protective Order, and that at the conclusion of the litigation, I will either

           destroy all discovery information or return all discovery information to the Party or attorney

           from whom I received it. By acknowledging these obligations under the Protective Order, I



                                                                    1
        Case 1:19-cv-01091-LAK Document 63 Filed 01/10/20 Page 21 of 21




understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.




                                                      Name:
                                                      Title:
                                                      Address:
                                                      Date:




                                                  2
